Citation Nr: 1001102	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  02-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether disability due to injury sustained in a November 15, 
1998 motor vehicle accident was the result of the Veteran's 
own willful misconduct.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran entered active duty in October 1996.  He was 
involved in a motor vehicle accident in November 1998 and was 
ultimately discharged from service in April 2000 by reason of 
disability due to the injuries he had sustained.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2006, the Board determined that the injuries that the 
Veteran sustained in the November 15, 1998 motor vehicle 
accident were the result of his own willful misconduct and 
were not incurred in the line of duty.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
July 2008 Memorandum Decision, the Court vacated the Board's 
June 2006 decision and remanded the matter for further 
adjudication.  This case was again remanded by the Board in 
May 2009 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident on 
November 15, 1998, in which he sustained permanent spinal 
cord injury.

2.  Although there is evidence that the Veteran had been 
drinking alcohol prior to his accident and that he had been 
driving too fast for road conditions, there is also evidence 
that the Veteran had not been drinking excessively and had 
swerved to avoid another vehicle just prior to the accident; 
the evidence in support of a finding of willful misconduct is 
not established by a preponderance of the evidence.  



CONCLUSION OF LAW

The Veteran's residuals of spinal cord injury that were 
sustained in a November 15, 1998 motor vehicle accident were 
not the result of the Veteran's own willful misconduct, and 
entitlement to service connection for this disability is 
therefore warranted.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a result of the Board's decision to find that a 
preponderance of the evidence does not support a finding of 
willful misconduct and that the claim for service connection 
for residuals of spinal injury may therefore be granted, any 
failure on the part of VA to notify and/or develop the claim 
on appeal pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claim on the merits.  


II.  Claim for Benefits

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
However, only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  
38 C.F.R. § 3.301(a); see also 38 U.S.C.A. §§ 105(a), 1110; 
38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. 
§ 3.1(n)(1).  Mere technical violations of police regulations 
or ordinances will not per se constitute willful misconduct, 
and willful misconduct will not be determinative unless it is 
the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a 
finding of line of duty.  If it is determined that an 
exception does apply (such as willful misconduct), and the 
claim is denied solely on the basis of such exception, it 
must be established that the denial of the claim was 
justified by a preponderance of the evidence.  Daniel v. 
Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 
Vet. App. 241, 244 (1992).  

In this case, the Veteran seeks service connection for 
residuals of a spinal cord injury that resulted from an 
automobile accident in service.  He essentially contends 
that, although he had consumed alcohol prior to the accident, 
he was not intoxicated, and the incident therefore was not a 
result of his willful misconduct.  He further asserts that he 
was run off the road by an oncoming vehicle, resulting in his 
current injuries and entitling him to disability 
compensation.  

For the reasons discussed below, the Board finds that the 
evidence in support of a finding of willful misconduct is not 
any more persuasive than the evidence against such a finding, 
and that the grant of the claim for service connection for 
the residuals from the Veteran's spinal cord injury is 
therefore warranted.  

A review of the claims file indicates that, on November 15, 
1998, the Veteran was involved in an automobile accident.  
According to the November 1998 police report, law enforcement 
officials arrived at the scene of the accident at 2:06 a.m. 
on November 15, 1998.  It was noted that the accident 
involved an overturned pick-up truck and a collision with a 
fixed object off the roadway.  Although the weather was clear 
and the road condition was dry, it was noted that the 
location was dark and without street lights.  "Probable 
contributing circumstances" to the accident consisted of 
going too fast for conditions and drinking.  The Veteran, who 
was identified as the driver of the overturned pick-up truck, 
had to be extracted from the vehicle by the fire department 
and transported to the hospital via ambulance due to 
resulting injuries.  

An Army Abbreviated Ground Accident Report notes the 
"[s]oldier was coming out of a turn when he abruptly tried 
to control the steering wheel, and was unable to control the 
vehicle, which caused it to leave the roadway."  Although 
there was a position on the Army Abbreviated Ground Accident 
Report for identifying whether alcohol or drugs was a cause 
or contributing factor to the accident, this section was left 
blank.

Service treatment records from the Army hospital indicate 
that the Veteran had arrived at 3:12 a.m. by way of an 
ambulance and that labs were drawn on 3:15 a.m.  During his 
hospitalization, he was treated for a cervical injury with a 
C5-6 subluxation and later transferred to Tampa VA Medical 
Center via Aeromedical evacuation on November 24, 1998.  

On November 16, 1998, the day after the accident, a Statement 
of Medical Examination and Duty Status was completed by the 
attending physician.  After reviewing the medical records, it 
was the opinion of the patient administrator that the Veteran 
was not under the influence of alcohol or drugs and that the 
injury was incurred in the line of duty.  However, in 
December 1998, the Unit Commander or Adviser completed the 
Statement of Medical Examination and Duty Status and 
determined that the injury was not considered to have been 
incurred in the line of duty.  Instead, he mandated that a 
formal Line of Duty investigation be conducted, indicating 
that there were two soldiers in the vehicle at the time of 
the accident and that "both [were] intoxicated."     

After interviewing a number of witnesses from the night of 
the accident, including other service-members who noted that 
the Veteran had been drinking prior to the accident, and 
reviewing the accident report and medical records, the 
investigating officer determined that the accident was "not 
in the line of duty - due to own misconduct."  The report 
included the Veteran's statements indicating that he swerved 
to avoid an oncoming vehicle in his lane.  However, it also 
noted that the Veteran was driving while intoxicated, as 
evidenced by his blood alcohol level of .14.   

According to the Physical Evaluation Board Report dated 
February 2000, discharge from the Army was recommended due to 
his accident-related spinal cord injuries, which included 
tetraplegia with neurogenic bowel and bladder and sensory 
motor deficits.  The Physical Evaluation Board also included 
a determination that his disability was not incurred in the 
line of duty, and, in February 2000, the Veteran indicated 
that he concurred with the "findings and recommendations of 
the Physical Evaluation Board" and waived a formal hearing 
of his case.  

The record includes the Veteran's testimony that he was not 
intoxicated at the time of the accident, and the statements 
submitted on his behalf by his representative and his 
commanding officer which disputed the fact that the accident 
was proximately caused by the Veteran's willful misconduct.  
These statements collectively assert the inapplicability of 
the blood alcohol test and also indicate that the oncoming 
vehicle was the proximate cause of the accident.  For 
instance, he testified at his December 2002 hearing that, but 
for the oncoming car "running [him] off the road," he could 
have navigated the curve without incident.  Additionally, his 
commanding officer stated, "I believe he was wrong to drink 
and drive, but I am not convinced that he was legally 
intoxicated or that intoxication was the proximate cause of 
his injury."   

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

To the extent that the Veteran asserts that a vehicle ran him 
off the road, the Board finds that this evidence does not 
necessarily conflict with the other evidence of record.  As 
was noted by the attorney for the Veteran, the fact that 
there were no skid marks could, in fact, support the 
existence of an oncoming vehicle.  

The Board also notes the initial findings reported on the 
Statement of Medical Examination and Duty Status, which 
indicated that the Veteran was not under the influence of 
alcohol and that there was no blood alcohol test made.  

In sum, the Board finds that the preponderance of the 
evidence does not support the conclusion that the injuries 
sustained by the Veteran were caused by his own willful 
misconduct in driving, after consuming alcohol, at a speed 
that was excessive for the conditions.  Accordingly, 
entitlement to service connection for residuals of spinal 
cord injury is warranted.  


ORDER

Disability due to spinal injury sustained in a November 15, 
1998 motor vehicle accident was not the result of the 
Veteran's own willful misconduct, and the claim for service 
connection for residuals of spinal cord injury is therefore 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


